The judgment of the Supreme Court was entered,
Per Curiam —
This is an attempt to impose a penalty on the defendant fpr an alleged violation of the law's regulating insurance companies in this Commonwealth. It is a corporation created by the law's of the state of Ohio. Although it possesses some of the features of an insurance company, yet it is there held not to be a mutual insurance company: State of Ohio v. Mutual Protective Society, 26 Ohio Rep. 19. It is substantially a beneficial or mutual aid association. It has no fixed capital. It is not bound to pay any fixed sum on the death of a member, but so much only as may volun*489tarily be paid by the surviving members. It cannot be enforced by law. Each person is required to pay a fee of ten dollars on his admission as a member: but “ no assessments can be made for carrying on the business of the association.” The effort is to make it liable under the provisions of the Act of 4th April 187 3, yet it is clearly excepted from the operation of that act by the Act of 1st May 1876, Pamph. L. 58. The fifty-fourth section of the latter act declares that “ this act and the act to which this is a supplement, shall not apply to the beneficial associations that provide aid for the family or heirs of a deceased member, whether issuing policies containing a guaranteed sum of insurance or not, nor to associations issuing policies not containing a guaranteed sum of insurance.” The defendant is clearly within this exception. It is held not to be an insurance company in the state where it is created, and even if we were to think otherwise here, yet it is not that kind of a .company so as to subject it to the penalty prescribed by the Act of 1873.
Judgment affirmed.